Title: III. From Lieutenant Colonel Jeremiah Gilman, 20 March 1780
From: Gilman, Jeremiah
To: Washington, George


            
              Camp ne[a]r Danbury [Conn.]March 20th 1780
              May it please your Excellency
            
            With Pleasure I have serv’d my Country since the Commencement of the present unnatural Contest, and would esteem it a particular happiness to ha⟨ve⟩ it in my Power to persevere, as long as the Cause of my bleeding Country might require my Service; but my Constitution has been such that I have not been able to do my Duty in the Field

these twelve Months past, nor have I the least Prospect of recovering my Pristine State of Health In such a situation (besides being an unnecessary exp⟨ense⟩ to my Country) I stand in the way of Others, capable of Performing the Duties of their Stations; therefore Humbly beg your Excellency may Please to Grant me a Discharge from the Service.
            “The Inclosed will show that all my Public Acctt in the Regiment are settled—For the Auditors Office I am Conscious that I never had any. With the greatest Esteem I remain Yr Excellency’s Most Obedient Servant
            
              Jere. Gilman Lt. Col. 1st N. Hampshire Regt
            
          